Title: General Orders, 21 June 1783
From: Washington, George
To: 


                  
                      Saturday June 21st 1783.
                     Parole Dorchester—
                     Countersigns Exeter—Fairfax.
                  
                  Lieutt Colo. Commandt Reid for duty tomorrow.
                  When the Army marches from this Cantonment, a Detachment is to remain to do the ordinary duties at Newburgh &ca.  They will be releived every nine days—for this duty the four Hampshire Companies will commence tomorrow.
               